Citation Nr: 0938722	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  98-18 056 	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right eye corneal 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from December 1965 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in August 2003.  A transcript of the hearing 
has been associated with the claims file.

The appellant's claims were previously before the Board and 
remanded in July 2004 and September 2008.

The issues of entitlement to service connection for a right 
and left knee disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is attributable to 
service.

2.  Tinnitus is attributable to service.  

3.  Right eye corneal scar is attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Right eye corneal scar was incurred in service.  38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the appellant's claims.  Therefore, no 
further development is required to comply with the notice or 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)], or the regulations 
implementing it.

					Factual Findings

Service treatment records show that in the September 1965 
service entrance examination the eyes were normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-5
-5
LEFT
5
-5
-10
5
15


The November 1967 separation examination report shows that 
the appellant's ears and eyes were normal.  

Four bm pigment hypertrophy spots were noted in August 1992.  
Corneal scar was also noted.  Right eye watery three to four 
times a month was noted in May 1992.  In May 1997, bilateral 
hearing loss since 1967, rocket explosions, dizziness and 
tinnitus were noted.  Very inconsistent responses even 
following repeated instructions and testing discontinued was 
noted.  Also, in May 1997, history trauma od when in service 
and superficial stromal scar infer temporal od, clear os were 
noted.  

The appellant was afforded a VA audiological examination in 
January 1998. The appellant reported long standing hearing 
loss in both ears since an artillery rocket exploded in front 
of him in 1966 in Vietnam.  He reported he was hospitalized 
for three months following the incident and that he did not 
know if his eardrums were ruptured or if there was any 
bleeding from his ears.  He did not recall much for a time 
after the explosion.  He reported his hearing seemed to 
fluctuate at times.  The appellant reported civilian noise 
exposure from work in a sheet metal factory for 7-8 years, in 
a printing company for about 10 years, and in an aluminum 
salvage factory for approximately 4 years.  He reported 
bilateral tinnitus for at least 30 years and that he believes 
it may have started in 1966 following the explosion but it 
may have been present before.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
20
35
LEFT
30
35
30
45
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  
Sensorineural hearing loss in both ears and periodic tinnitus 
were noted.  

In January 1998, the appellant underwent a VA optometric 
examination.  Shrapnel from Vietnam in cornea mid-periphery 
inf temp removed was noted.  The diagnosis was consistent 
with right corneal scar secondary to shrapnel in Vietnam.  
The appellant had an audiological examination in August 1998.  

In August 1999, lower lid cyst OS times two weeks, painful, 
make for blurry vision was noted.  Happened once 20 years 
ago, wakes with matted lashes last two days was further 
noted.  

In a statement in support of the claim, received in February 
2000, the appellant stated that he injured both knees during 
service in July 1966 when he fell down a hill while running 
to escape a rocket attack.  He stated that he was 
hospitalized for 10 days.  He further reported he suffered 
shrapnel injuries of the face with residuals of impaired 
vision.  In a March 2000 letter, R. A., Jr. reported that 
before service the appellant's eyesight and hearing were 
normal.  

In January 2001, decreased hearing most likely secondary to 
cerumen impaction was noted.  Clear cornea, no opacities was 
reported in January 2001.  

At a hearing before the undersigned Veterans Law Judge in 
August 2003, the appellant reported that in August 1966 he 
was subjected to a rocket attack and that hearing loss, 
tinnitus, and an eye injury resulted.  He indicated that he 
was hospitalized as a result.  

In a July 2004 VA compensation and pension opinion, the VA 
examiner noted that he reviewed the appellant's C-file which 
shows the first note for the eyes in August 1992.  He noted 
that the August 1992 medical report noted superficial stromal 
scar in the right cornea and crystalline embedded substance 
seen as well.  He further noted that a May 1997 medical note 
reported vision corrected is 20/16 on the right and 20/20 on 
the left, and that there was small, superficial stromal scar.  
The examiner noted that a January 2001 medical note showed 
that the vision was 20/20 and there was no corneal opacities.  
The examiner noted that he could give no intelligent answer 
to question as to what caused the corneal scar.  He noted 
that at the time of injury a blast injury would look 
different than a corneal abrasion from foreign material or a 
corneal abrasion from an infection.  The examiner noted that 
at this late date, 30 years after the initiating event, all 
corneal scars look the same, no matter what the cause was.  
He further noted that corneal scars tend to get smaller as 
time goes on, which may be supported by the January 2001 
note, which does not even mention a corneal scar present at 
all.  The examiner noted that the corneal scar is not causing 
any visual deficit as the appellant's vision is, with 
correction, 20/20 or better since the 1992 note.  

The appellant had an audiological examination in August 2004.  
In September 2004, the appellant submitted several lay 
statements which noted that the appellant's health before and 
after service.  

In a November 2005 VA compensation and pension addendum, the 
VA examiner noted that he reviewed the appellant's optometry 
and ophthalmology notes from 1997 to 2005 and that it has 
been consistently reported that the appellant had superficial 
corneal scar in the mid-periphery temporal right eye.  The VA 
examiner noted that the actual cause will remain uncertain.  
However, he noted that the most likely cause would be some 
shrapnel foreign body sometime before 1997 which is the first 
ocular examination the examiner had access to.  

Via various statements the appellant has asserted that he has 
hearing loss as a result of having engaged in combat with the 
enemy and as a result of acoustic trauma during service.  The 
appellant has stated that he was in pursuit of the enemy 
during service in August 1966 and that he was hospitalized 
due to a rocket attack.  

'

					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009). 

The Board notes that the appellant has attributed his current 
disabilities to combat service.  The RO has determined, and 
it has been shown, that the appellant's unit was subject to 
enemy mortar/rocket attacks several times while he was 
stationed in Vietnam.  In light of this, the appellant is 
entitled to the provisions set forth in 38 U.S.C.A. 
§ 1154(a).  As such, the appellant's claims of noise exposure 
due to acoustic trauma and artillery rocket explosion 
exposure will be accepted as evidence of what occurred in 
service since it is consistent with the circumstances of such 
service.  

					Analysis 

Hearing Loss and Tinnitus 

The appellant has appealed the denial of service connection 
for a bilateral hearing loss disability and tinnitus.  Based 
on the evidence of record, the Board finds that service 
connection is warranted.  

In this regard, the Board notes that the appellant has a 
bilateral hearing loss disability and tinnitus.  In the 
January 1998 VA audiological examination, the appellant 
reported long standing hearing loss in both ears since an 
artillery rocket exploded in front of him in 1966 in Vietnam.  
He further reported bilateral tinnitus for at least 30 years 
and that he believes it may have started in 1966 following 
the explosion but it may have been present before.  

Based upon review of the service treatment records, post 
service treatment records and the appellant's testimony, the 
Board finds that it is more likely than not that the 
appellant's current bilateral hearing loss disability and 
tinnitus are due to service.  In reaching this determination, 
the Board is ever mindful of the provisions of 38 U.S.C.A. 
§ 1154 (a) and that the appellant's unit was subject to enemy 
mortar/rocket attacks several times while he was stationed in 
Vietnam.  Accordingly, the appellant's contentions of in- 
service noise exposure from rocket explosions are found to be 
consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154(a).  The Board recognizes that the appellant 
has reported service and non service noise exposure.  
However, the Board has resolved doubt on this issue in the 
appellant's favor.  The appellant has presented credible 
testimony that while in service he was subjected to a rocket 
attack and that hearing loss and tinnitus resulted.  There is 
no basis to refute his testimony.  

As there is no evidence of the contrary, we find it more 
likely than not that the appellant's bilateral hearing loss 
disability and tinnitus are related to service.  The Board 
has weighed and balanced the evidence of record.  The more 
probative evidence supports the claim.  Accordingly, service 
connection is granted.  

Right eye corneal scar

The appellant has appealed the denial of service connection 
for a right eye corneal scar.  Based on the evidence of 
record, the Board finds that service connection is warranted.  

In this regard, the Board notes that the appellant has a 
right eye corneal scar.  The pertinent evidence shows that in 
January 1998, the appellant underwent a VA optometric 
examination.  Shrapnel from Vietnam in cornea mid-periphery 
inf temp removed was noted.  The diagnosis was consistent 
with right corneal scar secondary to shrapnel in Vietnam.  
The July 2004 VA compensation and pension examiner noted that 
he could give no intelligent answer to the question as to 
what caused the appellant's corneal scar.  He noted that at 
the time of injury a blast injury would look different than a 
corneal abrasion from foreign material or a corneal abrasion 
from an infection.  The examiner noted that at this late 
date, 30 years after the initiating event, all corneal scars 
look the same, no matter what the cause was.  The November 
2005 VA compensation and pension examiner noted that the 
actual cause will remain uncertain.  However, he noted that 
the most likely cause would be some shrapnel foreign body 
sometime before 1997 which is the first ocular examination 
the examiner had access to.  


Based upon review of the service treatment records, post 
service treatment records and the appellant's testimony, the 
Board finds that it is more likely than not that the 
appellant's right eye corneal scar is due to service.  In 
reaching this determination, the Board is ever mindful of the 
provisions of 38 U.S.C.A. § 1154 (a) and that the appellant's 
unit was subject to enemy mortar/rocket attacks several times 
while he was stationed in Vietnam.  Accordingly, the 
appellant's contentions of a right eye injury from rocket 
explosions are found to be consistent with the circumstances 
of his service.  See 38 U.S.C.A. § 1154(a).  The appellant 
has presented competent and credible evidence (his testimony) 
that while in service he was subjected to a rocket attack and 
that an eye injury resulted.  There is no basis to refute his 
testimony.  Furthermore, the November 2005 VA compensation 
and pension examiner noted that the actual cause of the 
appellant right eye corneal scar will remain uncertain but he 
noted that the most likely cause would be some shrapnel 
foreign body sometime before 1997 which is the first ocular 
examination the examiner had access to.  

As there is no evidence of the contrary, we find it more 
likely than not that the appellant's right eye corneal is 
related to service.  The Board has weighed and balanced the 
evidence of record.  The more probative evidence supports the 
claim.  Accordingly, service connection is granted.  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  

Service connection for a right eye corneal scar is granted. 





REMAND

The appellant has appealed the denial of service connection 
for a right and left knee disability.  Service treatment 
records show that in the September 1965 service entrance 
examination lower extremities were normal.  On the 
accompanying medical history, the appellant indicated that he 
had or had had a trick or locked knee.  He noted that he had 
injured his "legs" in a car accident in December 1961.  
Complaints of occasional ache in cold weather was noted.  
There was no fracture, instability, or other complaints, and 
function was good.  

A July 1966 treatment record reflects a complaint that his 
right knee had been bothering him more lately.  An old injury 
as a result of a car accident in 1959 was noted.  The 
impression was questionable torn cartilage.  Treatment 
records, dated in October 1966, note the appellant's reported 
history of knee trouble in association with a motor vehicle 
accident.  The record of treatment notes, "ok now."  
The November 1967 separation examination revealed that the 
appellant's lower extremities were normal.  On the 
accompanying medical history, he indicated that he had or had 
had a trick or locked knee.  He indicated that he had or had 
been advised to have an operation on his kneecap at age 20.

Knee problems were reported in January 1981.  The appellant 
submitted a claim for compensation in January 1981.  In a 
December 1981 rating decision, the appellant was denied 
service connection for a bilateral knee disability.  It was 
determined that the condition existed prior to service and 
not aggravated by service.  

In a January 1985 medical note, complaints of left knee 
problems for many years was noted.  It was reported that the 
appellant injured his left knee as a child with repeat injury 
twice in service for which he was hospitalized for several 
weeks.  Examination revealed moderate crepitus in the 
patellofemoral joint with approximately 5 degrees limitation 
of extension but no increase in the intra-articular fluid.  
An impression was given of degenerative joint disease of the 
left knee with residual of previous injuries.  A February 
1985 record of treatment notes the appellant's reported 
history of degenerative joint disease of the left knee since 
the age of 15.  In May 1985, Dr. H. R. stated that he was 
treating the appellant for "probable post-traumatic arthritis 
in the both knees dating back to 1960 from an auto accident 
and also 1966 when in Vietnam when he was 'bombed['] and he 
jumped off of a truck and twisted both knees and had to walk 
back to base camp, etc."

In July 1985, R.C.A., the appellant's former co-worker and 
acquaintance, related that he was unaware of any problems the 
appellant had with his knees in 1964-1965 but during the last 
five years the appellant has had increasing difficulty 
walking and/or standing due to knee pain.  

In a September 1985 record of treatment, the appellant 
reported a history of having injured his knees at age 15 when 
he was caught between two cars.  He stated that he reinjured 
his knees twice during service, and that he had had pain in 
the patellas since service.  The assessment was bilateral 
chondromalacia.  

A record dated in July 1986 notes left knee swelling.  The 
appellant reported he injured his left knee during service in 
1966.  An April 1987 VA outpatient treatment record notes 
complaints of pain in both kneecaps for 20 years.  A history 
of a motor vehicle accident in 1960 was noted.  A January 
1988 treatment record notes complaints of pain in both 
kneecaps, off and on since the 1970s.  Chronic mild pain and 
swelling left knee when working was noted in May 1992.  
Suspect arthritis of the knees was assessed in September 
1996.  

On VA examination in January 1998, the examiner noted the 
appellant's reported history of having injured his knees in a 
motor vehicle accident, and of having reinjured his knees 
during service in Vietnam.  Bilateral fusions without workup 
were noted.  Examination revealed the knees were grossly 
swollen consistent with osteoarthritis.  The diagnosis 
included bilateral degenerative joint disease of the knees.  
Examination in January 1998 revealed a history of old injury 
to both knees.  Diagnoses were given of one cm probable 
osteochondromatoid in the left posterior knee and 
tricompartment degenerative changes, left greater than right.  

In a statement in support of the claim, received in February 
2000, the appellant stated that he injured both knees during 
service in July 1966 when he fell down a hill while running 
to escape a rocket attack.  He stated that he was 
hospitalized for 10 days.  In March 2000 letters, R. A., Jr. 
stated that the appellant's legs/knees were in good condition 
prior to service entrance, and that after separation, knee 
problems were evident.  A. M. stated that he had known the 
appellant since grade school.  He recalled that during high 
school, the appellant was hit by a motor vehicle and 
sustained injuries to his legs.  He stated that the appellant 
was physically different after separation from service. P. S. 
stated that she knew the appellant prior to service entrance, 
and that he lived with her following separation.  She related 
that the appellant's legs "started bothering him more and 
more."

In correspondence received in September 2000, the appellant 
indicated that in July 1966, the hill on which he was located 
was blown up and that he was blown off the hill and buried, 
but escaped.  He stated that as a result of the blast, he 
injured both kneecaps, and spent 10 days in the hospital.  
Examination in September 2001 revealed bilateral knee 
degenerative changes.  In December 2001, the appellant 
reported left sided knee pain.  He referenced falling off a 
cliff and injuring his knee in 1966 while in service.  X-rays 
revealed medial and patellofemoral joint osteoarthritis of 
the knee.  

At a hearing before the undersigned Veterans Law Judge in 
August 2003, the appellant testified that his knees were 
injured when he was engaged in combat with the enemy in 
Vietnam on August 20, 1966.  He stated that the hill he was 
on was blown up by enemy mortar rounds, and that the rocks 
and mud, and a boulder fell on him.  He indicated that he was 
hospitalized for 11 days as a result.  

In light of the above, the Board finds that a VA compensation 
and pension opinion is needed before the appellant's claims 
for service connection can be decided.  Pursuant to 38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA 
will obtain an examination or an opinion if it is necessary 
to decide the claim.  An examination or opinion is necessary 
when the record does not contain sufficient competent medical 
evidence to decide the claim, but the record (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability or persistent or recurring symptoms of disability; 
(2) shows an event or disease in service, or a disease or 
symptoms list in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 
during the applicable presumptive period; and (3) indicates 
the claimed disability of symptoms may be associated with the 
known events, injury or disease in service or with another 
service- connected disability.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims stated that the threshold is low when 
considering whether there is an indication that a disability 
or persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).  Here, we have a pre-service car 
accident resulting in injury to the appellant's legs, 
complaints of right knee problems in service and an assertion 
of a bilateral knee injury in service.  A VA opinion is 
needed before the issue of service connection for a right and 
left knee disability can be resolved.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

Obtain a VA opinion that addresses the 
issue of whether the appellant's right and 
left knee disabilities are related to 
service.  The examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any shown 
disabilities were caused by service.  A 
discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


